Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon (US 10625828) in view of Antao et al (US 11367425). Sharon discloses a mounting system for coupling a propulsion device 3 to a watercraft (column 1, lines 15-20) with a first mounting component configured to be attached to a hull of the watercraft with a strap 1, the first mounting component including a magnet (column 3, lines 15-35), a second mounting component configured to be attached to the propulsion device with at least one fastener (inherently, or else the propulsion device would fall off the mounting component), the second mounting component includes a magnet (column 3, lines 15-35), with the first and second magnets.  arranged to be attracted when in proximity (Figure 6) to mount the propulsion device to a watercraft. Not disclosed by Sharon is adhesive. Anteo et al teaches a mounting to a watercraft hull 104with a mounting component 320 attached with adhesive (column 9, lines 52-63). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Sharon with using adhesive as taught by Anteo et al for a more secure attachment. The combination combines known features to achieve predictable results. With respect to claim 2, note Sharon, Figures 3-4, the magnets are along, as claimed, but not on the centerline. With respect to claim 3, note Sharon, Figures 6, 6A.
Claims 4-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marks et al show a magnetic mount. Hasse shows a magnetic mount. Wallace shows a mount.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617